Citation Nr: 0639727	
Decision Date: 12/21/06    Archive Date: 01/05/07

DOCKET NO.  04-18 549	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for allergies.

2.  Entitlement to service connection for residuals of a 
nasal fracture.

3.  Entitlement to service connection for residuals of a neck 
injury.

4.  Entitlement to service connection for a low back 
disorder.

5.  Entitlement to service connection for headaches.

6.  Entitlement to service connection for residuals of a 
fractured thumb.

7.  Entitlement to service connection for disability 
manifested by numb toes.

8.  Entitlement to service connection for bilateral hearing 
loss.

9.  Entitlement to service connection for an abscess of the 
spine. 

10.  Entitlement to service connection for a cyst of the 
neck, postoperative.

11.  Entitlement to service connection for residuals of an 
excised lipoma, low back. 

12.  Entitlement to service connection for residuals of a 
resected cyst and perirectal abscess.

13.  Entitlement to service connection for a sebaceous cyst, 
right lower extremity. 

14.  Entitlement to service connection for a sleep disorder, 
including as due to an undiagnosed illness.

15.  Entitlement to service connection for shaking hands, 
including as due to an undiagnosed illness.

16.  Entitlement to service connection for joint pain in both 
knees, ankles and elbows, including as due to an undiagnosed 
illness.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. J. N. Driever, Counsel


INTRODUCTION

The veteran had active service from February 1989 to January 
1993, including in the Southwest Asia Theater of Operations 
during the Persian Gulf War. 

These claims come before the Board of Veterans' Appeals 
(Board) on appeal from a January 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas.  

In May 2004, the veteran requested to testify at a hearing 
held at the RO before a Decision Review Officer.  In 
September 2004, in lieu of the hearing, the veteran chose to 
participate in an informal conference with the Decision 
Review Officer.  A report of this conference is of record.  

The Board REMANDS the claims of entitlement to service 
connection for residuals of a neck injury, a low back 
disorder, headaches, left ear hearing loss, residuals of an 
abscess of the spine, a cyst of the neck, an excised lipoma 
on the low back, a resected cyst and perirectal abscess, and 
a sebaceous cyst on the right lower leg, a sleep disorder, 
shaking hands, and joint pain in both knees, ankles and 
elbows to the RO via the Appeals Management Center (AMC) in 
Washington, D.C.


FINDINGS OF FACT

1.  On September 2, 2004, prior to the promulgation of a 
decision in this case, the Board received notification from 
the veteran requesting withdrawal of his appeal on the claims 
of entitlement to service connection for allergies, residuals 
of a nasal fracture, residuals of a fractured thumb, and 
disability manifested by numb toes.  

2.  VA provided the veteran adequate notice and assistance 
with regard to the claim being decided.  

3.  The veteran does not currently have right ear hearing 
loss.  




CONCLUSIONS OF LAW

1.  The criteria for withdrawal of a substantive appeal on 
the claim of entitlement to service connection for allergies 
have been met.  38 U.S.C.A. § 7105(b) (2), (d) (5) (West 
2002); 38 C.F.R. §§ 20.202, 20.204 (2006). 

2.  The criteria for withdrawal of a substantive appeal on 
the claim of entitlement to service connection for residuals 
of a nasal fracture have been met.  38 U.S.C.A. 
§ 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. §§ 20.202, 20.204 
(2006). 

3.  The criteria for withdrawal of a substantive appeal on 
the claim of entitlement to service connection for residuals 
of a fractured thumb have been met.  38 U.S.C.A. 
§ 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. §§ 20.202, 20.204 
(2006). 

4.  The criteria for withdrawal of a substantive appeal on 
the claim of entitlement to service connection for numb toes 
have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 
38 C.F.R. §§ 20.202, 20.204 (2006). 

5.  Right ear hearing loss was not incurred in or aggravated 
by service and may not be presumed to have been so incurred.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137, 5102, 
5103, 5103A (West 2002); 38 C.F.R. §§ 3.159, 3.303, 3.307, 
3.309 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Allergies, Residuals of Nasal Fracture and Fractured 
Thumb, and Numb Toes

Under 38 U.S.C.A. § 7105 (2005), the Board may dismiss any 
appeal that fails to allege specific error of fact or law in 
the determination being appealed.  A substantive appeal may 
be withdrawn in writing at any time before the Board 
promulgates a decision.  38 C.F.R. § 20.202 (2006).  
Withdrawal may be made by the appellant or by his or her 
authorized representative.  38 C.F.R. § 20.204 (2006).  

On September 2, 2004, the veteran withdrew his appeal on the 
claims of entitlement to service connection for allergies, 
residuals of a nasal fracture, residuals of a fractured thumb 
and numb toes.  Thus, with regard to such claims, there 
remain no allegations of errors of fact or law for appellate 
consideration.  Accordingly, the Board does not have 
jurisdiction to review the appeal on such claims and they 
must be dismissed.

II.  Right Ear Hearing Loss

A.  VA's Duties to Notify and Assist

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002), became law.  Regulations 
implementing the VCAA were then published at 
66 Fed. Reg. 45,620, 45,630-32 (August 29, 2001) and codified 
at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326 (2006).  The 
VCAA and its implementing regulations are applicable to this 
appeal.

The VCAA and its implementing regulations provide, in part, 
that VA will notify the claimant and his representative, if 
any, of the information and medical or lay evidence not 
previously provided to the Secretary that is necessary to 
substantiate a claim.  As part of the notice, VA is to 
specifically inform the claimant and his representative, if 
any, of which portion of the evidence the claimant is to 
provide and which portion of the evidence VA will attempt to 
obtain on the claimant's behalf.  They also require VA to 
assist a claimant in obtaining evidence necessary to 
substantiate a claim, but such assistance is not required if 
there is no reasonable possibility that such assistance would 
aid in substantiating the claim.  

The United States Court of Appeals for Veterans Claims 
(Court) has mandated that VA ensure strict compliance with 
the provisions of the VCAA.  See Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  In this case, VA provided the veteran 
adequate notice and assistance with regard to the claim being 
decided such that the Board's decision to proceed in 
adjudicating this claim does not prejudice the veteran in the 
disposition thereof.  Bernard v. Brown, 4 Vet. App. 384, 392-
94 (1993). 

A.  Duty to Notify

The Court has indicated that notice under the VCAA must be 
given prior to an initial unfavorable decision by the agency 
of original jurisdiction.  In Pelegrini v. Principi 
(Pelegrini II), 18 Vet. App. 112, 119-20 (2004), the Court 
also indicated that the VCAA requires VA to provide notice, 
consistent with the requirements of 38 U.S.C.A. § 5103(A), 38 
C.F.R. § 3.159(b), and Quartuccio, that informs the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim, (2) that VA will seek to 
provide, and (3) that the claimant is expected to provide.  
In what can be considered a fourth element of the requisite 
notice, the Court further held that, under 38 C.F.R. § 
3.159(b), VA must request the claimant to provide any 
evidence in his possession that pertains to the claim.  Id. 
at 120-21.

On March 3, 2006, the Court held that the aforementioned 
notice requirements apply to all five elements of a service 
connection claim, including: (1) veteran status; (2) 
existence of disability; (3) a connection between service and 
disability; (4) degree of disability; and (5) effective date 
of disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 
473, 484 (2006).  The Court further held that notice under 
the VCAA must inform the claimant that, if the RO grants his 
or her service connection claim, it will then assign such an 
award a disability rating and an effective date.  Id. at 486.

In this case, the RO provided the veteran VCAA notice on the 
claim being decided by letter dated in July 2003, before 
initially deciding that claim in a rating decision dated in 
January 2004.  The timing of such notice reflects compliance 
with the requirements of the law as found by the Court in 
Pelegrini II.  

The content of such notice also reflects compliance with the 
requirements of the law as found by the Court in Pelegrini 
II.  In the aforementioned notice letter, the RO acknowledged 
the veteran's claim for service connection for hearing loss, 
notified him of the evidence needed to substantiate that 
claim, identified the type of evidence that would best do so, 
informed him of VA's duty to assist, and indicated that it 
was developing his claim pursuant to that duty.  As well, the 
RO identified the evidence it had received in support of the 
veteran's claim and the evidence it was responsible for 
securing.  The RO noted that it would make reasonable efforts 
to assist the veteran in obtaining all outstanding evidence 
provided he identified the source(s) thereof.  The RO also 
noted that, ultimately, it was the veteran's responsibility 
to ensure VA's receipt of all pertinent evidence.  The RO 
advised the veteran to sign the enclosed forms authorizing 
the release of his treatment records if he wished VA to 
obtain such records on his behalf.  The RO also advised the 
veteran to identify or send directly to VA all requested 
evidence to support his claim.  

The content of this notice letter does not reflect compliance 
with the requirements of the law as found by the Court in 
Dingess/Hartman.  Therein, the RO did not provide the veteran 
information on disability ratings or effective dates.  
However, the veteran has not been prejudiced as a result 
thereof.  Bernard, 4 Vet. App. at 394.  Rather, as explained 
below, service connection may not be granted in this case; 
therefore, any question relating to the appropriate 
disability evaluation and effective date to be assigned such 
a grant is rendered moot.  

B.  Duty to Assist

VA made reasonable efforts to identify and obtain relevant 
records in support of the veteran's claim for service 
connection for hearing loss.  38 U.S.C.A. § 5103A(a), (b), 
(c) (West 2002).  Specifically, the RO secured and associated 
with the claims file all evidence the veteran identified as 
being pertinent to these claims, including service medical 
records and post-service VA and private treatment records.  
Since then, the veteran has not indicated that there is other 
information or evidence to secure in support of his claim.    

The RO also conducted medical inquiry in an effort to 
substantiate the veteran's claim by affording the veteran a 
VA audio examination, during which an examiner addressed the 
presence and etiology of the alleged hearing loss.  The 
veteran does not now assert that the report of this 
examination is inadequate to decide his claim. 

Under the facts of this case, "the record has been fully 
developed," and "it is difficult to discern what additional 
guidance VA could have provided to the veteran regarding what 
additional evidence he should submit to substantiate his 
claim."  Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004); 
see also Livesay v. Principi, 15 Vet. App. 165, 178 (2001) 
(en banc) (observing that the VCAA is a reason to remand 
many, many claims, but it is not an excuse to remand all 
claims); Reyes v. Brown, 7 Vet. App. 113, 116 (1994); Soyini 
v. Derwinski, 1 Vet. App. 540, 546 (1991) (both observing 
circumstances as to when a remand would not result in any 
significant benefit to the claimant); Mayfield v. Nicholson, 
19 Vet. App. 103, 115 (2005), rev'd on other grounds, 444 
F.3d 1328 (Fed. Cir. Apr. 5, 2006) (holding that an error, 
whether procedural or substantive, is prejudicial when the 
error affects a substantial right so as to injure an interest 
that the statutory or regulatory provision involved was 
designed to protect to the extent that it affects the 
essential fairness of the adjudication).  

B.  Analysis of Claim

The veteran claims entitlement to service connection for 
hearing loss.  Service connection may be granted for 
disability resulting from injury or disease incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 1131 (West 
2002); 38 C.F.R. 
§ 3.303 (2006).  

In cases involving service connection for hearing loss, 
impaired hearing will be considered to be a disease when the 
auditory threshold in any of the frequencies 500, 1000, 2000, 
3000, or 4000 Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2006).

Subsequent manifestations of a chronic disease in service, 
however remote, are to be service connected, unless clearly 
attributable to intercurrent causes.  For the showing of 
chronic disease in service there is required a combination of 
manifestations sufficient to identify the disease entity, and 
sufficient observation to establish chronicity at the time, 
as distinguished from merely isolated findings or diagnosis 
including the word "chronic."  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b).

Service connection may also be granted for any disease 
diagnosed after discharge when all of the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Service connection may be presumed for an organic disease of 
the nervous system, which includes sensorineural hearing 
loss, if it is shown that the veteran served continuously for 
90 days or more during a period of war or during peacetime 
after December 31, 1946, and such disease manifested to a 
degree of 10 percent within one year from the date of 
discharge with no evidence of record establishing otherwise.  
38 U.S.C.A. §§ 1101, 1112(a), 1113, 1137 (West 2002); 38 
C.F.R. 
§§ 3.307, 3.309(a) (2006).

In order to prevail on the issue of service connection on the 
merits, there must be medical evidence of a current 
disability, see Rabideau v. Derwinski, 2 Vet. App. 141, 143 
(1992); medical or, in certain circumstances, lay evidence of 
in-service incurrence or aggravation of a disease or injury; 
and medical evidence of a nexus between the claimed in- 
service disease or injury and the present disease or injury. 
See Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 
F.3d 604 (Fed. Cir. 1996).

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

The veteran asserts that he failed a hearing test in service 
and, thereafter, began to experience deterioration in his 
hearing.  He believes he developed hearing loss in service 
secondary to his exposure to noise from diesel generators, 
radar equipment, gunfire and missiles. 

According to his service medical records, the veteran was not 
diagnosed with hearing loss during service.  He underwent 
audiometric testing on multiple occasions, but such testing 
failed to reveal hearing loss by VA standards.  On separation 
examination conducted in November 1992, the veteran reported 
that he had had hearing loss, but the examiner noted a normal 
hearing examination.

Since discharge, the veteran has undergone a VA audio 
examination.  On that date, in November 2004, an audiometer 
revealed normal pure tone thresholds in the right ear.  The 
veteran has submitted no evidence indicating that he has 
since received treatment for right ear hearing loss, or 
undergone another evaluation, during which right ear hearing 
loss was diagnosed.  

As noted above, to prevail in a claim for service connection, 
the veteran must submit competent evidence establishing that 
he has a current disability resulting from service.  In this 
case, the veteran's assertions represent the only evidence of 
record currently diagnosing right ear hearing loss.  The 
veteran's assertions in this regard are insufficient to 
establish the current disability element of a service 
connection claim as the record does not reflect that the 
veteran possesses a recognized degree of medical knowledge to 
diagnose a medical condition.  Espiritu v. Derwinski, 2 Vet. 
App. 492, 494-95 (1992) (holding that laypersons are not 
competent to offer medical opinions). 

In the absence of competent evidence establishing that the 
veteran currently has right ear hearing loss, the Board 
concludes that such disability was not incurred in or 
aggravated by service and may not be presumed to have been so 
incurred.  The evidence is not in relative equipoise; 
therefore, the veteran may not be afforded the benefit of the 
doubt in the resolution of this claim.  Rather, as a 
preponderance of the evidence is against such claim, it must 
be denied.


ORDER

The appeal on the claim of entitlement to service connection 
for allergies is dismissed.

The appeal on the claim of entitlement to service connection 
for residuals of a nasal fracture is dismissed.

The appeal on the claim of entitlement to service connection 
for residuals of a fractured thumb is dismissed.

The appeal on the claim of entitlement to service connection 
for disability manifested by numb toes is dismissed.

Service connection for right ear hearing loss is denied.


REMAND

The veteran also claims entitlement to service connection for 
residuals of a neck injury, a low back disorder, headaches, 
left ear hearing loss, residuals of an abscess of the spine, 
a cyst of the neck, an excised lipoma on the low back, a 
resected cyst and perirectal abscess and a sebaceous cyst on 
the right lower leg, a sleep disorder, shaking hands, and 
joint pain in both knees, ankles and elbows.  Additional 
action is necessary before the Board decides these claims.  

As previously indicated, the VCAA provides that VA must 
notify a claimant of the information needed to substantiate 
his claim and assist him in obtaining and fully developing 
all of the evidence relevant to that claim.  With regard to 
the claims being remanded, the RO has not yet satisfied its 
duty to assist.

Under 38 U.S.C.A. § 5103A, VA's duty to assist includes 
providing the claimant a medical examination or obtaining a 
medical opinion when such an examination or opinion is 
necessary to make a decision on a claim.  In this case, 
examinations of the veteran's neck, low back, left ear 
hearing, neurological system, skin, knees, ankles and elbows 
are necessary.  The RO afforded the veteran examinations 
during the course of this appeal, but the reports of these 
examinations are inadequate to decide the claims being 
remanded.  More specifically, they do not address the 
presence or etiology of residuals of the veteran's multiple 
cysts/abscesses/lipomas, or include sufficient findings to 
determine whether the neck, low back, neurological, knee, 
ankle and elbow disorders shown to exist since discharge are 
related to the veteran's service, including in the Southwest 
Asia Theater of Operations during the Persian Gulf War.  
During such service, the veteran received treatment for neck, 
low back, neurological, knee and ankle complaints.

In addition, in written statements received during the course 
of this appeal, the veteran indicated that, since discharge, 
he had received low back treatment at Pima Care in Dallas, 
Texas, treatment for sleeping difficulties at Care Now, and 
treatment for spine abscesses at Presbyterian Hospital in 
Dallas, Texas, and the emergency room at Plano Presbyterian 
Hospital.  A review of the claims file reveals that some 
records of this alleged treatment have not been obtained and 
associated with the claims file.

Finally, in June 2003, the RO provided the veteran VCAA 
notice on the claims being remanded.  This notice does not 
comply with the requirements of the law as found by the Court 
in Dingess/Hartman.  

Based on the foregoing, this case is REMANDED for the 
following action:

1.  Provide the veteran VCAA notice 
pertaining to all of the claims being 
remanded, which satisfies the 
requirements of the Court's holdings in 
Pelegrini II, Quartuccio and 
Dingess/Hartman.

2.  Contact the veteran and request him 
to identify in writing all medical 
providers who have treated the disorders 
at issue in this Remand since his 
discharge from service.

3.  After securing any necessary 
authorization, obtain and associate with 
the claims file all records of the 
identified providers.   

4.  Afford the veteran a VA skin 
examination for the purpose of 
determining the etiology of any residuals 
of his cysts, abscesses and lipoma.  
Provide the examiner with the veteran's 
claims file for review and ask the 
examiner to confirm in his written report 
that he conducted such a review.  
Following a comprehensive evaluation, 
during which all indicated studies are 
conducted, the examiner should:

a) note all residuals of the 
veteran's cysts, abscesses and 
lipoma on the neck, spine, 
rectal area and right lower 
leg;

b) opine whether such residuals 
are at least as likely as not 
related to the veteran's period 
of active service, including 
vaccinations administered prior 
to serving in the Persian Gulf 
and his alleged exposure to 
fumes from burning chemical 
fires; and  

c) provide detailed rationale, 
with specific references to the 
record, for the opinions 
provided.

5.  Afford the veteran a VA orthopedic 
examination for the purpose of 
determining the etiology of his neck, low 
back, knee, ankle and elbow disorders.  
Provide the examiner with the veteran's 
claims file for review and ask the 
examiner to confirm in his written report 
that he conducted such a review.  
Following a comprehensive evaluation, 
during which all indicated studies are 
conducted, the examiner should:

a) note all neck, low back, 
knee, ankle and elbow symptoms 
shown to exist;

b) opine whether each symptom 
is due to a specific disease 
entity;

c) for each symptom that is due 
to a specific disease entity, 
opine whether it is at least as 
likely as not etiologically 
related to the veteran's period 
of active service, including 
documented in-service neck, low 
back, knee and/or ankle 
complaints;

d) for each symptom that is not 
due to a specific disease 
entity, indicate whether it 
represents an objective 
indication of chronic 
disability resulting from an 
undiagnosed illness related to 
the veteran's Persian Gulf War 
service, or a medically 
unexplained chronic 
multisymptom illness, which is 
defined by a cluster of signs 
or symptoms;

e) if any symptom represents an 
objective indication of chronic 
disability resulting from an 
undiagnosed illness or a 
chronic multisymptom illness, 
also describe the extent to 
which the illness has 
manifested; and

f) provide detailed rationale, 
with specific references to the 
record, for the opinions 
provided.

6.  Afford the veteran a VA neurological 
examination for the purpose of 
determining the etiology of his 
headaches, sleep disturbances and shaking 
hands.  Provide the examiner with the 
veteran's claims file for review and ask 
the examiner to confirm in his written 
report that he conducted such a review.  
Following a comprehensive evaluation, 
during which all indicated studies are 
conducted, the examiner should:

a) note all neurological 
symptoms shown to exist, 
including, if appropriate, 
headaches, sleep disturbances 
and/or shaking hands; 

b) opine whether each symptom 
is due to a specific disease 
entity;

c) for each symptom that is due 
to a specific disease entity, 
opine whether it is at least as 
likely as not etiologically 
related to the veteran's period 
of active service, including 
documented in-service 
neurological complaints;

d) for each symptom that is not 
due to a specific disease 
entity, indicate whether it 
represents an objective 
indication of chronic 
disability resulting from an 
undiagnosed illness related to 
the veteran's Persian Gulf War 
service, or a medically 
unexplained chronic 
multisymptom illness, which is 
defined by a cluster of signs 
or symptoms;

e) if any symptom represents an 
objective indication of chronic 
disability resulting from an 
undiagnosed illness or a 
chronic multisymptom illness, 
also describe the extent to 
which the illness has 
manifested; and

f) provide detailed rationale, 
with specific references to the 
record, for the opinions 
provided.

7.  Afford the veteran a VA audiology 
examination for the purpose of 
determining the etiology of his left ear 
hearing loss.  Provide the examiner with 
the veteran's claims file for review and 
ask the examiner to confirm in his 
written report that he conducted such a 
review.  Following a comprehensive 
evaluation, during which all indicated 
studies are conducted, the examiner 
should:

a) record a detailed history of 
the veteran's in-service and 
post-service, occupational and 
recreational, noise exposure; 

b) opine whether the veteran's 
left ear hearing loss is at 
least as likely as not due to 
the alleged in-service noise 
exposure; and

c) provide detailed rationale, 
with specific references to the 
record, for the opinion 
provided.

8.  Thereafter, readjudicate the claims 
being remanded based on all of the 
evidence of record.  If any benefit 
sought on appeal is not granted to the 
veteran's satisfaction, provide the 
veteran and his representative a 
supplemental statement of the case and an 
opportunity to respond thereto.

Thereafter, subject to current appellate procedure, return 
this case to the Board for further consideration.  By this 
REMAND, the Board intimates no opinion as to the ultimate 
disposition of the claims being remanded.  No action is 
required of the veteran unless he receives further notice.  
He does, however, have the right to submit additional 
evidence and argument on the matters the Board has remanded. 
Kutscherousky v. West, 12 Vet. App. 369, 372 (1999).

The law requires that these claims be afforded the RO's 
expeditious treatment.  See The Veterans' Benefits 
Improvements Act of 1994, Pub. L. No. 103-446, § 302, 108 
Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West 2002) 
(Historical and Statutory Notes) (providing that all claims 
that are remanded by the Board or by the United States Court 
of Appeals for Veterans Claims (Court) for additional 
development or 


other appropriate action must be handled expeditiously); see 
also VBA's Adjudication Procedure Manual, M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03 (directing the ROs to 
provide expeditious handling of all cases that have been 
remanded by the Board and the Court).



______________________________________________
ROBERT E. O'BRIEN
Acting Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


